Citation Nr: 1041755	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  05-08 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for cause of the Veteran's 
death.  

2.  Entitlement to eligibility for Dependents' Educational 
Assistance pursuant to 38 U.S.C.A. Chapter 35.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and her mother


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969 
and from March 1970 to April 1973, with service in the Republic 
of Vietnam from June 1967 to May 1968.  The Appellant is his 
surviving daughter.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision of the Cleveland, Ohio 
Department of Veterans' Affairs (VA) Regional Office (RO).

The appellant testified at a Travel Board hearing before the 
undersigned Veterans' Law Judge in August 2006.  A transcript of 
that hearing has been associated with the claims file.

This case was previously remanded by the Board in May 2007 for 
further development.  At that time, the Board also referred the 
issue of entitlement to nonservice-connected death pension 
benefits to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.





REMAND

Regrettably, the Board must remand this claim again as there is a 
further VA duty to assist the Appellant in developing evidence 
pertinent to her claims for service connection for cause of the 
Veteran's death and eligibility for Dependents' Educational 
Assistance pursuant to 38 U.S.C.A. Chapter 35.  38 U.S.C.A. § 
5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  

The May 2007 Board remand instructed the RO, via the AMC, to ask 
the Appellant to identify all sources of treatment, VA and non 
VA, which the Veteran received for his liver disease since his 
discharge from service.  Specifically, the RO was asked to 
request authorization to obtain private medical records from 
Suburban Community Hospital in Warrensville Heights, Ohio, for 
hospital admissions from June 1979, November 1979 and June 1981 
as well as VA medical records of treatment at the Wade Park and 
Brecksville VA medical centers from April 1973 to August 1993.  

The AMC sent a letter in June 2007, pursuant to the Veterans' 
Claims Assistance Act (VCAA), which was addressed to the Veteran 
and sent to the Appellant's address of record.  This letter 
requested additional information regarding any private medical 
records, including completing and returning an enclosed VA form 
21-4142, Authorization and Consent to Release Information form, 
for each health care provider.  Specifically, the letter asked 
for an Authorization and Consent to Release Information form for 
Suburban Community Hospital in Warrensville Heights, Ohio for 
hospital admissions in June 1979, November 1979 and June 1981 so 
that they could obtain treatment information.  No response to 
this letter was received.  

Three requests for records from April 1973 to August 1993 from 
the Wade Park and Brecksville VA medical centers were sent in 
June 2007, April 2008 and October 2008.  A November 2008 response 
indicated that, after a thorough search of the records, they were 
unable to locate any information requested for the Veteran.  

In a July 2009 supplemental statement of the case (SSOC), the 
Appellant was notified of the attempts to obtain private and VA 
medical records and of the November 2008 response.  She was also 
notified that she had 30 days from the date of the SSOC notice 
letter to respond.  

In an August 2009 report of contact, the Appellant informed VA 
that she disagreed with the decision in the SSOC because the 
decision was made without the medical records of the Veteran.  
She pointed out that the social security number of the Veteran 
was incorrect on the SSOC and, as such, the VA was unable to 
retrieve such records with that incorrect social security number.  
She also notified VA that she had copies of the Veteran's records 
and would be willing to provide them if VA could not obtain them.  
The Appellant was informed that VA would issue a notification 
letter incorporating this information.  To date, no such letter 
has been issued and no requests were made for the records 
reportedly in her possession.  

Initially, the Board notes that the Appellant notified VA within 
30 days of the July 2009 SSOC that she had relevant records in 
her possession pertaining to the Veteran's claim for service 
connection for cause of the Veteran's death.  The Board also 
observes that no action has been taken to retrieve such records 
despite the timely notice from the Appellant of her possession of 
such records.  Moreover, while the June 2007 VCAA notice letter 
was sent to the Appellant's correct address of record, it was 
addressed to the Veteran, who is now deceased.  Therefore it is 
unclear whether the Appellant received the June 2007 notice 
letter with the requests for additional information.  As such, 
the Board finds the VA duty to assist the Appellant in developing 
evidence pertinent to her claim for service connection for cause 
of the Veteran's death has not been fulfilled.  Thus, upon remand 
the RO, via the AMC, should request from the Appellant, any 
relevant private and VA medical records which she may have in her 
possession that relate to the Veteran's treatment for his liver 
disease since his active service.  

With respect to the Appellant's contention that the incorrect 
social security number was used in obtaining VA treatment 
records, the Board finds that the Veteran's social security 
number listed on the SSOC was incorrect.  The Board observes, 
however, that all three requests made to the Wade Park and 
Brecksville VA medical centers in June 2007, April 2008 and 
October 2008, included the Veteran's correct social security 
number as it had been listed throughout the record.  

The May 2007 Board remand also instructed the RO, via the AMC, to 
furnish the Appellant with the required notice under the VCAA 
that specifically addressed the information necessary to 
substantiate the claim for eligibility for Dependents' 
Educational Assistance pursuant to 38 U.S.C.A. Chapter 35 and to 
provide her with a statement of the case (SOC) on this matter as 
one had not been previously issued.  See Manlincon v. West, 12 
Vet. App. 238 (1999)  

Following the May 2007 Board remand, the AMC sent a VCAA letter 
in June 2007, however, this letter did not address the issue of 
eligibility for Dependents' Educational Assistance pursuant to 38 
U.S.C.A. Chapter 35.  Thus, the notice requirements of the VCAA 
have not been satisfied, as directed by the Board in the May 2007 
remand, and a new VCAA notice must be sent to the Appellant at 
her current address which specifically addresses the information 
necessary to substantiate the claim for entitlement to 
eligibility for Dependents' Educational Assistance pursuant to 38 
U.S.C.A. Chapter 35, with the appropriate notice also consistent 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board also notes that a SOC on the issue of eligibility for 
Dependents' Educational Assistance pursuant to 38 U.S.C.A. 
Chapter 35 has not been provided as instructed in the May 2007 
remand.  The RO sent the Appellant a SSOC in July 2009 addressing 
both service connection for cause of the Veteran's death and 
eligibility for Dependents' Educational Assistance pursuant to 38 
U.S.C.A. Chapter 35, however, the Appellant has yet to receive a 
SOC on her claim for entitlement to eligibility for Dependents' 
Educational Assistance pursuant to 38 U.S.C.A. Chapter 35, so 
that she may perfect a timely substantive appeal on this issue.  
When there has been an adjudication of a claim and a notice of 
disagreement (NOD) as to its denial, the claimant is entitled to 
a SOC.  See 38 C.F.R. § 19.26.  As such, the Board finds that a 
remand is necessary for the RO to comply with the Board's May 
2007 remand instructions with respect to the issuance of a SOC on 
the issue of eligibility for Dependents' Educational Assistance 
pursuant to 38 U.S.C.A. Chapter 35, which is mandatory.  See 
Manlincon v. West, 12 Vet. App. 238 (1999); see also Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  

To ensure due process of law and proper compliance with the 
Board's May 2007 remand instructions, the case is REMANDED for 
the following action:

1.  The RO/AMC should ask the Appellant to 
identify all sources of treatment, VA and 
non-VA, the Veteran received for his liver 
disease since his discharge from service and 
obtain all necessary authorization, the 
RO/AMC should request copies of treatment 
records (not already in the claims folder) 
from all sources identified and associate 
them with the claims file.  Specifically, the 
RO/AMC should request authorization to obtain 
medical records from Suburban Community 
Hospital in Warrensville Heights, Ohio, for 
hospital admissions in June 1979, November 
1979 and June 1981.

The RO/AMC should also ask the Appellant to 
submit any and all copies of relevant 
treatment which are in her possession, VA and 
non-VA, that the Veteran received for his 
liver disease since his discharge from 
service, if possible, to include any records 
from Suburban Community Hospital in 
Warrensville Heights, Ohio, for hospital 
admissions from June 1979, November 1979 and 
June 1981 as well as any VA medical records 
of treatment at the Wade Park and Brecksville 
VA medical centers from April 1973 to August 
1993.  

2.  The RO/AMC should send the Appellant a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), and in 
compliance with Dingess/Hartman, supra, that 
includes the appropriate information as to 
the evidence necessary to substantiate the 
claim entitlement to eligibility for 
Dependents' Educational Assistance pursuant 
to 38 U.S.C.A. Chapter 35.

3.  The RO/AMC must also issue a statement of 
the case (SOC) with respect to the issue of 
entitlement to Dependents' Educational 
Assistance pursuant to 38 U.S.C.A. Chapter 
35.  The Appellant should be apprised of her 
right to submit a substantive appeal as to 
this issue.  See 38 C.F.R. § 20.302(b).  
Thereafter, only if an appeal has been 
perfected, this issue should be returned to 
the Board.

4.  To help avoid future remand, VA must 
ensure that all requested action has been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, then appropriate corrective action 
should be undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).

5.  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed.  The claim 
for service connection for cause of the 
Veteran's death should be adjudicated.  If 
the benefits sought on appeal remain denied, 
the Veteran and representative, if any, 
should be furnished a supplemental statement 
of the case and given the opportunity to 
respond thereto.  This case should then be 
returned to the Board for further appellate 
consideration on this issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


